DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman et al. (US 2013/0310901, hereinafter Perryman) in view of Beck et al. (US 2016/0310732, hereinafter Beck).
Regarding claims 1, 2, 4 and 9, Perryman discloses a method for anchoring a stimulation lead 2000 for a DRG of a patient (par. 0208 and figure 20B). The lead is advanced through an opening into a foraminal ligament and positioned so that electrodes 1712 are adjacent to a target DRG (par. 0207-0208 and figure 20B). Proximal and distal anchoring portions 2002/2004 are independently advanced/slid along the lead to properly position the anchoring portions on proximal and distal sides of the ligament LIG (the anchors are considered to be in a “collapsed configuration” while being slid; see par. 0207-0208, figures 20A and 20B). While Perryman is silent as to the anchoring portions locking onto the lead, in order to “inhibit movement [of the lead] in either direction” (par. 0207) the anchors would obviously need to be locked onto the lead after sliding. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the anchoring portions of Perryman would lock onto the stimulation lead after being slid into their most desirable location for fixation, since, if they weren’t locked, they wouldn’t “inhibit movement [of the lead] in either direction” as explicitly required by Perryman in par. 0207. When the anchoring portions are locked that are considered to be in a “deployed configuration.”
Perryman is silent, however, as to the distal portions expanding to a deployed configuration. Attention is directed to Beck, which discloses a method for anchoring a stimulation lead 200 for stimulation of a DRG of a patient, and thus is analogous art with Perryman (par. 0145 and figures 7B-7D). Like Perryman, Beck discloses inserting the lead into ligaments and that first and second anchoring portions 212/214 have a collapsed configuration and can expand to a deployed configuration so that the anchoring portions are on distal and proximal sides of the ligament (par. 0036, 0067, 0071, 0073, 0141, figures 2A-2C and 7B-7C). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the anchoring portions of Perryman to be collapsed during insertion and expand to a deployed configuration when positioned correctly as taught by Beck, in order to prevent the anchoring portions from damaging tissue during insertion but allowing for maximum anchoring surface area when at the desired location.
Regarding claim 3, in both Perryman and Beck, a central connector extends between the anchoring portions, thus coupling them (see figure 2A of Beck and figure 20A of Perryman). 
Regarding claim 6, in both Perryman and Beck, the anchoring portions are shown having disk-like shapes (see figure 2C of Beck and figure 20A of Perryman). 
Regarding claim 8, the anchor device, when expanded, is clearly too large to pass through openings in the ligaments that are smaller than the expanded anchor device. The claim does not define an actual size of the anchor device or a size of the opening, it just needs to be smaller than any theoretical opening in the ligaments.
Regarding claim 10, Perryman discloses the lead can also be sutured to surrounding tissue (par. 0208). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman and Beck in view of Cantlon et al. (US 2012/0035692, hereinafter Cantlon).
As described above, the anchoring portions of Perryman would obviously lock onto the lead after being properly positioned in order to “inhibit movement [of the lead] in either direction” as explicitly required by Perryman in par. 0207. However, how the locking would occur is not disclosed in Perryman. However, Cantlon discloses an implantable stimulation lead anchoring system, and thus is analogous art with both Perryman and Beck (see abstract). Cantlon discloses that an anchor 100 can be slid along a lead 160 via a central opening 140 of the anchor, and then the central opening can be closed to lock onto the lead (see par. 0041, 0058-0060, 0070 and figures 4a-4b). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Perryman to include the specific locking arrangement of Cantlon in order to inhibit the lead from freely sliding along the lead and allowing for anchor to “inhibit movement [of the lead] in either direction” as explicitly required by Perryman in par. 0207 (see par. 0041 and 0070 of Cantlon for motivation).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman and Beck in view of Oron et al. (US 2017/0136232, hereinafter Oron)
As described above, Perryman, as modified, includes preset expandable configurations but is silent as to utilizing a layer of tubular metal fabric having a plurality of braided metal strands. However, Oron discloses an implant anchoring system, and thus is analogous art with both Perryman and Beck (see abstract). Oron discloses that an anchor 142 can include an expandable layer of tubular metal fabric having a plurality of braided metal strands (par. 0169 and figures 6A-6C). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Perryman to include a layer of tubular metal fabric having a plurality of braided metal strands as taught by Oron in order to inhibit migration of the implant, thus assisting in “inhibiting movement [of the lead] in either direction” as explicitly required by Perryman in par. 0207 (see par. 0005 of Oron for motivation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792